DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11076920B2, referred herein as Pat. ‘920. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 5 are rejected on the grounds of nonstatutory double patenting over claim 1 of Pat. ‘920. Pat. ‘920 discloses a retractor having a wall with inner and outer surfaces wherein the inner surfaces defines an interior passage [claim 1 lines 3-6]; a fluid irrigation system having an irrigation outlet hole in the inner surface of the wall near the distal end of the retractor and an irrigation inlet on the outer surface and an irrigation channel connecting the inlet and outlet holes [claim 1 lines 7-17]; a fluid suction system having a suction inlet hole on the inner surface proximal to the irrigation outlet hole and a suction outlet formed in the outer surface and a suction channel connecting the inlet and outlet holes [claim 1 lines 26-37], a camera having an imaging lens disposed in the interior passage providing a field of view extending in a distal direction past the distal end of the retractor [claim 1 lines 8-22]; and a multiplanar navigation marker mounted to the retractor [claim 1 lines 23-25].
Claims 2-4 and 6-10 are rejected over claims 2-9 of Pat. ‘920 for stating substantially similar limitations.
Claim 11 and 16 are rejected on the grounds of nonstatutory double patenting over claim 10 of Pat. ‘920. Pat. ‘920 discloses a first retractor having a wall with inner and outer surfaces wherein the inner surfaces defines an interior passage [claim 10 lines 3-9]; a fluid irrigation system having an irrigation outlet hole in the inner surface of the wall facing the interior passage and an irrigation inlet on the outer surface and spaced form the outlet hole and an irrigation channel connecting the inlet and outlet holes wherein the irrigation inlet is connectable to a fluid source so that fluid flows through the channel into the interior passage from the outlet hole even if instruments are not present in the interior passage [claim 10 lines 19-38]; and a multiplanar navigation marker mounted to the retractor [claim 10 lines 10-18].
Claims 12-15 and 17-19 are rejected over claims 11-17 of Pat. ‘920 for stating substantially similar limitations.
Claims 20 are rejected on the grounds of nonstatutory double patenting over claim 1-2 of Pat. ‘920. Pat. ‘920 discloses a retractor having a body an exterior surface and defines an interior passage [claim 1 lines 3-6]; a fluid irrigation system having an irrigation outlet hole in the interior passage near the distal end of the retractor and an irrigation inlet on the exterior surface and spaced apart from the outlet and an irrigation channel connecting the inlet and outlet holes [claim 1 lines 7-17]; a fluid suction system having a suction inlet hole on the interior passage proximal to the irrigation outlet hole and a suction outlet formed in the exterior surface and spaced apart from the inlet and a suction channel connecting the inlet and outlet holes [claim 1 lines 26-37]; wherein the irrigation and suction systems are isolated from one another to allow flow of fluid to the passage from the irrigation system while withdrawing fluid from the passage with the suction system [claim 2]; and a camera having an imaging lens disposed in the interior passage providing a field of view extending in a distal direction past the distal end of the retractor [claim 1 lines 8-22].

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 is rejected as indefinite for the recitation of “the first fluid-tight passage is formed within the wall of the first retractor between the inner surface and the outer surface so as to be undetectable on an inner contour of the inner surface or on an outer contour of the outer surface” in lines 1-3.  The claim is indefinite since it is unclear if the channel must be undetectable in both the inner and outer surfaces  or merely one of the surfaces for the limitation to be met.  In the interest in compact prosecution the limitation will be interpreted as the latter.
Claims 14 is rejected as indefinite for the recitation of “the second fluid-tight passage is formed within the wall of the first retractor between the inner surface and the outer surface so as to be undetectable on an inner contour of the inner surface or on an outer contour of the outer surface” in lines 1-3.  The claim is indefinite since it is unclear if the channel must be undetectable in both the inner and outer surfaces  or merely one of the surfaces for the limitation to be met.  In the interest in compact prosecution the limitation will be interpreted as the latter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US Patent Pub. 6354992B1).
Kato discloses an instrumentation for surgery (automated laparoscopic lens cleaner).  Specifically in regards to claim 11, Kato discloses a first retractor (10) having a wall (30) including an inner surface (40) and an outer surface (31), the inner surface (40) defining an interior passage (42) extending between a proximal end (22) and a distal working end (20), the interior passage (42) configured to accommodate the intermittent insertion of surgical instruments (300) therethrough from the proximal end (22) through the distal working end (20) (Fig. 1-2; and Col. 3 lines 5-47).  The wall (30) of the first retractor (10) further comprising a fluid irrigation system (100,14,94) including: at least one irrigation outlet hole (94) formed only on the inner surface (40) of the wall facing the interior passage (42); at least one irrigation inlet hole (100) formed only on the outer surface (31) of the wall (30) and spaced apart from at least one irrigation outlet hole (94); and a first fluid-tight passage (14) disposed within the wall (30) of the retractor (10) between the inner surface (40) and the outer surface (31) connecting between the at least one irrigation inlet hole (100) and the at least one irrigation outlet hole (94) for transporting fluid therebetween (Fig. 1-3 and 5; Col. 3 lines 5 to Col. 4 line 56).  The at least one irrigation inlet hole (100) being connectable to a source of an irrigation fluid such that, when the at least one irrigation inlet hole (100) is connected to the source of the irrigation fluid, the irrigation fluid flows through the first fluid-tight passage (14) and into the interior passage (42) from the at least one irrigation outlet hole (94), including during the absence of surgical instruments (300) from the interior passage (42) (Fig. 1-3 and 5; Col. 3 lines 5-43, Col. 3 line 60 to Col. 4 line 56).  
In regards to claim 12, Kato discloses wherein the first fluid-tight passage (14) is formed within the wall (30) of the first retractor (10) between the inner surface (40) and the outer surface (31) so as to be undetectable on an inner contour of the inner surface (40) or on an outer contour of the outer surface (31) (Fig. 1-2).
In regards to claim 13, Kato discloses wherein the wall of the first retractor (10) further comprises a fluid suction system (200,12,90) including: at least one suction inlet hole (90) formed only on the inner surface (40) of the wall (30) facing the interior passage (42) and spaced apart from the at least one irrigation outlet hole (94); at least one suction outlet hole (200) formed on the outer surface (31) of the wall (30); and a second fluid-tight passage (12) disposed within the wall (30) of the retractor (10) between the inner surface (40) and the outer surface (31) connecting between the at least one suction inlet hole (90) and the at least one suction outlet hole (200) for transporting fluid therebetween; and wherein the first fluid-tight passage (14) is fluidly isolated from the second fluid-tight passage (12); and the at least one suction outlet hole (200) being connectable to a source of suction such that, when the at least one suction outlet hole (200) is connected to the source of suction, the irrigation fluid can flow into the at least one suction inlet hole (90) (Fig. 1-3 and 5; Col. 3 lines 5 to Col. 4 line 56).  
In regards to claim 14, Kato discloses wherein the second fluid-tight passage (12) is formed within the wall (30) of the first retractor (10) between the inner surface (40) and the outer surface (31) so as to be undetectable on an inner contour of the inner surface (40) or on an outer contour of the outer surface (31) (Fig. 1-2).
In regards to claim 15, Kato discloses further comprising: a camera assembly (300) including an elongated camera body (shown in 42 in Fig. 3) and a lens (80) disposed at a distal end of the camera body; and wherein the elongated camera body is configured to be insertable through the proximal end (22) of the first retractor (10) (Fig. 1-5; and Col. 3 lines 5-59, Col. 4 line 57 to Col. 5 line 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Warren (US Patent Pub. 20080214898A1).
Kato discloses an instrument comprising a retractor having a wall with inner and outer surfaces and a passage therebetween, wherein the retractor has an irrigation system comprising inlet and outlet holes and a fluid tight passage in the wall between the holes, and a suction system comprising inlet and outlet holes and a fluid tight passage in the wall between the holes.  However, Kato is silent as to a multi-planar array attached to the retractor.
Warren discloses instrumentation for surgery (retractor system, Fig. 1 and 19-20).  Specifically in regards to claim 16, Warren discloses a retractor (200) and a multi-planar navigation marker (400) mounted to the retractor (200) in a first predetermined multi-planar spatial relation to the distal end (206) of the retractor (200) (Fig. 1 and 19-20; and Page 2 Para. [0025] and [0029], Page 3 Para. [0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the retractor (10) of Kato by adding a multi-planar array to the proximal end as taught in Warren in order to be able to use a computer which receives the position information from the multiple sensors on the array to triangulate the position of each target within the surgical navigation coordinate system (Page 2 Para. [0029]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Simonson (US Patent Pub. 20030083688A1).
Kato discloses an instrument comprising a retractor having a wall with inner and outer surfaces and a passage therebetween, wherein the retractor has an irrigation system comprising inlet and outlet holes and a fluid tight passage in the wall between the holes, and a suction system comprising inlet and outlet holes and a fluid tight passage in the wall between the holes.  However, Kato is silent as to a second retractor.
Simonson discloses instrumentation for surgery (configured and sized cannula).  Specifically, Simonson discloses a first cannula (30) having a wall with inner and outer surfaces and an interior passage therebetween (Fig. 2-3, and Para. [0033]).  In regards to claim 17, Simonson discloses a second retractor (12) having a second wall having an inner surface and an outer surface, the interior surface (28) defining an interior passage extending between a proximal end (24) and a distal working end (26); wherein the wall of the first retractor (30) has a first diameter; and wherein the second wall of the second retractor (12) has a second diameter that is smaller than the first diameter (Fig. 2-3; and Para. [0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the retractor (10) of Kato by adding a second smaller retractor as taught in Siminson in order to have a means to ensure minimally invasive surgery is more tailored to the anatomy of the patient (Para. [0005]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Siminson as applied to claim 17 above, and further in view of Warren.
Kato in view of Siminson disclose an instrument comprising a first retractor having a wall with inner and outer surfaces and a passage therebetween, wherein the retractor has an irrigation system comprising inlet and outlet holes and a fluid tight passage in the wall between the holes, and a suction system comprising inlet and outlet holes and a fluid tight passage in the wall between the holes, and a second smaller retractor.  However, the combination is silent as to a multi-planar array attached to the second retractor.
Warren discloses instrumentation for surgery (retractor system, Fig. 1 and 19-20).  Specifically in regards to claim 18, Warren discloses a retractor (200) and a multi-planar navigation marker (400) mounted to the retractor (200) in a first predetermined multi-planar spatial relation to the distal end (206) of the retractor (200) (Fig. 1 and 19-20; and Page 2 Para. [0025] and [0029], Page 3 Para. [0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the second retractor (12) added to the retractor (10) of Kato by to have a multi-planar array to the proximal end as taught in Warren in order to be able to use a computer which receives the position information from the multiple sensors on the array to triangulate the position of each target within the surgical navigation coordinate system (Page 2 Para. [0029]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiita in view of Kato in view of  Karasawa et al (US Patent 5575756).
Kato discloses an instrument comprising a retractor having a wall with inner and outer surfaces and a passage therebetween, wherein the retractor has an irrigation system comprising inlet and outlet holes and a fluid tight passage in the wall between the holes, and a suction system comprising inlet and outlet holes and a fluid tight passage in the wall between the holes.  However, Kato is silent as to the specific details of the camera.
Karasawa discloses instrumentation for surgery (endoscope apparatus, Fig. 1-2).  Specifically in regards to claim 19, Karasawa discloses wherein a camera assembly (11,15,20,21) including a lens (20) and an outer housing sheath (18) surrounding the distal end of the lens (20), thereby forming an annular space (27) between the outer housing sheath (body of 12) and the camera lens (20); wherein the outer housing sheath (body of 12) is configured to be insertable thro ugh the proximal end (enlarged end of 13 having 28,24) of the first retractor (13) and extend towards the distal working end (end having 13a) of the first retractor (13); wherein the annular space (27) is fluidly connectable to a suction source (29) such that, when the annular space (27) is connected to the suction source (29), any fluid is drawn off the lens (20) into the annular space (270 (Fig. 1-2; and Col. 6 line 29 to Col. 7 line 36 and Col. 7 lines 43-51).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the scope (300) within the retractor (10) of Kato to have an elongated body, a lens at the distal end, and an outer sheath as disclosed in Karasawa to have an endoscope which by means of a lens system that uses a relay optical system sends images to the operating unit (Col. 6 lines 44-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6017333 to Bailey, US Patent Pub. 20020173699A1 to Becker et al, and US Patent 7857784B2 to Schmidberger et al were considered in regards to the claims since they demonstrate retractors with suction/fluid systems and a camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775